Citation Nr: 0731234	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1975 to 
October 1975, and served on active duty from January 1977 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas, which in pertinent part, 
determined that new and material evidence to reopen a claim 
of service connection for a back disability had not been 
submitted.  The Board remanded the case in March 2004, June 
2005, and August 2006 for further development.  The case is 
now before the Board for appellate review.


FINDINGS OF FACT

1.  In an August 1980 rating decision, the RO denied the 
veteran's service connection claim for a back disability; 
after the veteran was notified of the decision and of his 
procedural and appellate rights, he did not timely perfect an 
appeal, and that rating decision became final.

2.  The veteran petitioned to reopen his service connection 
claim for a back disability prior to August 29, 2001.

3.  Evidence received since August 1980 rating decision does 
not bear directly and substantially upon the issue of service 
connection for a back disability, and by itself, or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1980 rating decision denying the veteran's 
service connection claim for a back disability is final.  
38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).
 
2.  Evidence received since the August 1980 rating decision 
that denied service connection for a back disability is not 
new and material, and the veteran's service connection claim 
for such disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated July 2001, March 2004, and September 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO in the September 2006 letter 
set forth: the evidence and information necessary to reopen 
the service connection claim for a back disability; the 
elements of the veteran's underlying service connection 
claim; the appropriate standard for new and material 
evidence; and discussed the basis for the prior final 1980 
denial for a back disability.  Moreover, the veteran was 
informed of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Board finds 
that the veteran has been provided with the appropriate VCAA 
notice under the ruling in Kent v. Nicholson, 20 Vet App. 1 
(2006).  Also, in September 2006, the veteran was notified as 
to how the RO establishes disability ratings and effective 
dates.  

The Board finds that the duties to notify and assist have 
been met.  Service medical records (including treatment at a 
military base in Neu Ulm, Germany), service personnel 
records, as well as VA and private medical evidence, have 
been associated with the claims folder.  The Board concludes 
that all identified and available treatment records have been 
secured.  VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).   




II.  Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In an August 1980 rating decision, the RO denied the 
veteran's service connection claim for a back disability on 
the basis that his back disability was a congenital defect 
which preexisted his military service, and was not aggravated 
during service.  After the RO notified the veteran of his 
procedural and appellate rights, he did not perfect an appeal 
of the RO's decision within one year of the date of the 
letter notifying him of denial, and the rating decision 
became final.  38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

To reopen the claims, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

While there has been a recent amendment to 38 C.F.R. § 
3.156(a) during the appeal period, the amended version 
applies only to claims filed on or after August 29, 2001, as 
the veteran's claim was file prior to that date, the pre-
amended version applies.  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

At the time of the August 1980 rating decision, the claims 
folder consisted of service medical records, service 
personnel records, and VA medical evidence.  Service medical 
records showed that the veteran was involved in an automobile 
accident in May 1979, and received back treatment a military 
base in Neu Ulm, Germany.  A "Physical Evaluation Board 
Proceedings" report dated in August 1979 reflects that the 
veteran was separated from the military due to a congenital 
back disability.  Post-service VA examination report showed 
continued diagnoses of a congenital malformation of the 
cervical and upper dorsal spine.  As noted, the RO, in August 
1980, denied the claim because the evidence did not show that 
the veteran's pre-existing congenital back disability was 
aggravated during service.  Congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (2007).  
Service connection, however, may be granted for a congenital 
disease on the basis of aggravation.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; VAOPGCREC 82-90.  Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

Evidence received since the August 1980 rating decision 
includes additional VA medical evidence, private medical 
evidence, and the veteran's contentions.  The VA medical 
evidence does not show treatment for a back disability.  The 
private medical records show September 1990 treatment for a 
back disability.

On review, the Board finds that the veteran has not submitted 
new and material evidence since the August 1980 decision to 
reopen his service connection claim for a back disability.  
In this regard, the newly-received VA and private medical 
evidence is not material in that it fails to show that the 
veteran's pre-existing congenital back disability was 
aggravated during service.  In addition, the veteran's 
contentions to the effect that his current back disability is 
related to his in-service automobile accident in May 1979 are 
duplicative of his previously-stated contentions.  Since the 
evidence submitted after August 1980 fails to show that the 
veteran's pre-existing congenital back disability was 
aggravated during service, it does not bear directly and 
substantially upon the specific matter under consideration.  
It is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  Accordingly, the veteran's service connection claim 
for a back disability is not reopened.
ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for a back disability.  



___________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


